127 F.3d 1109
97 CJ C.A.R. 2365
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
John Robert LEONARD, SR., Plaintiff--Appellant,v.UNITED STATES of America;  Internal Revenue Service,Defendants--Appellees.
No. 97-1193.(D.C.No. 96-S-1812)
United States Court of Appeals, Tenth Circuit.
Oct. 14, 1997.

Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


1
RODER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
We conclude the district court did not err.  We therefore AFFIRM the judgment substantially for the reasons stated in the district court's order of dismissal.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  This court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3